DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 12/29/2021 is acknowledged.
Claims 2, 6, 9, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SETO (US PG Pub 2020/0075505, hereinafter Seto).
Regarding claim 1, figure 3 of Seto discloses a semiconductor device comprising:
a wiring substrate (10); and
a semiconductor chip (30) comprising a semiconductor substrate (30/32/21) comprising a first face and a second face on an opposite side to the first face, and an SRAM (Static Random 
the semiconductor chip comprises a first metallic layer (21) provided in the semiconductor substrate between the SRAM and the wiring substrate.
Regarding claim 3, figure 3 of Seto discloses a memory chip (50) provided above the wiring substrate (10), wherein the semiconductor chip (30) is provided between the wiring substrate and the memory chip, and the semiconductor chip controls the memory chip (¶ 15).
Regarding claims 4 and 17, figure 3 of Seto discloses an adhesive layer (70/80/51/60), wherein the adhesive layer comprises a first portion sticking the second face and the wiring substrate to each other, a second portion sticking the memory chip and the wiring substrate to each other, and a third portion sticking the memory chip and the semiconductor chip to each other.
Regarding claims 11 and 13 figure 3 of Seto discloses the wiring substrate (10) comprises a wiring layer, and
the device further comprises a metallic wire (31) electrically connecting the semiconductor chip (30) and the wiring layer to each other.
Regarding claim 14, figure 3 of Seto discloses the first metallic layer entirely covers the SRAM as viewed from a direction perpendicular to the second face.
Regarding claim 18, figure 3 of Seto discloses a face of the first metallic layer on a side of the wiring substrate is in a same plane as the second face of the semiconductor chip, and the adhesive layer sticks the first metallic layer and the wiring substrate to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seto.
Regarding claims 5 and 7, Seto discloses the first metallic layer comprises tungsten (¶ 13).
Seto does not explicitly disclose the first metallic layer contains copper or aluminum.

It would have been obvious to form the first metallic layer to contain copper for th purpose of substituting art recognized equivalents known to be used for the same purpose. see MPEP 2144.06.
Regarding claims 8 and 10, Seto does not explicitly disclose the first metallic layer has a thickness not less than 23 micrometers and less than 58 micrometers.
However, it would have been obvious to form the first metallic layer with a thickness within the claimed range since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Seto does not explicitly disclose the wiring substrate contains glass.
However, it is well known in the art to include glass a material in wiring substrates and it would have been obvious to form the wiring substrate to include glass for the purpose of selecting a suitable and well known material.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895